DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 10, 14, 16, 18-21, 26-36, 38-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination is silent to the limitations “wherein the computer-generated content is dynamic content that changes over time based on time-ordered features of the computer- generated content track, and wherein the method further comprises: receiving a request to pause the playing of the recording; pausing the rendering of the changes over time based on the time-ordered features of the computer-generated content track; while pausing the rendering of the changes over time based on time-ordered features of the computer-generated content track: rendering a static representation of the computer-generated content based on a portion of the computer-generated content track corresponding to a time of the request to pause the playing of the recording; detecting movement of the extended reality device; modifying the rendering of the static representation of the computer- generated content based on the movement; and receiving a request to continue the playing of the recording; and resuming the rendering of the changes over time based on the time-ordered features of the computer-generated content track.” of claim 16 when read in light of the rest of the limitations in claim 16 and thus claim 16 is allowed.
Claims 2, 10, 14, 18, 19, 20, 21 are allowed because they depend on an allowed claim.

The prior art of record alone or in combination is silent to the limitations “pausing the rendering of the changes over time of the dynamic content responsive to the request; and resuming the rendering of the changes over time of the dynamic content responsive to the request to continue.” of claim 26 when read in light of the rest of the limitations in claim 26 and thus claim 26 is allowed.
Claims 27-31 are allowed because they depend on an allowed claim.

The prior art of record alone or in combination is silent to the limitations “pause the rendering of the changes over time of the dynamic content; detect additional movement of the electronic device while the rendering is paused; and while the rendering is paused, modify, based on the additional movement, the paused rendering of the changes over time of the dynamic content. ” of claim 32 when read in light of the rest of the limitations in claim 32 and thus claim 32 is allowed.
Claims 33-36, 38-43 are allowed because they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611